                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 KIAMA DOYLE,

               Plaintiff,
                                                     No. 19 CV 719
          v.
                                                     Judge Manish S. Shah
 CAPITAL ONE NATIONAL ASSOCIATION,
 DAVID KUCERA, KEVIN GIBBONS, and
 ELIZABETH JANNUSH,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

      Kiama Doyle, who was the only black employee on her floor at Capital One,

alleges that her coworker Elizabeth Jannush targeted Doyle with a variety of hostile

acts. At one point, Doyle felt the need to call the police on Jannush to report an

assault. Doyle alleges that the mistreatment she experienced amounts to civil rights

violations under Title VII and § 1981 and tortious conduct under state law. The

defendants—Jannush, Doyle’s supervisors Kevin Gibbons and David Kucera, and

Capital One—move to dismiss many of Doyle’s claims. The issues boil down to

whether Doyle’s allegations suffice to allege illegal misconduct in the workplace. They

do not.

I.    Legal Standard

      A complaint only needs to contain a short and plain statement that plausibly

suggests a legal right was violated. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly,

550 U.S. 544, 556–58 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 677–80 (2009). When
evaluating a motion to dismiss, I assume that all the factual allegations in the

complaint are true and draw all reasonable inferences in the plaintiff’s favor. Iqbal

at 678–79. I do not have to accept legal conclusions or “mere conclusory statements”

as true. Id. In other words, the complaint must contain enough factual allegations to

reasonably infer that the unlawful conduct occurred.

         If a complaint “fails to state a claim” under Federal Rule of Civil Procedure

12(b)(6), the plaintiff should have at least one opportunity to amend it. Runnion ex

rel. Runnion v. Girl Scouts of Greater Chicago & Nw. Indiana, 786 F.3d 510, 519 (7th

Cir. 2015). If, however, the plaintiff alleges facts that make her legal claim

impossible, I may dismiss her claim with prejudice. See Benders v. Bellows & Bellows,

515 F.3d 757, 767 (7th Cir. 2008) (“a plaintiff can plead herself out of court by alleging

facts that show she is not entitled to a judgment”) (internal citation omitted).

II.      Facts

         Kiama Doyle worked as an administrative assistant at Capital One from April

to November 2018. [1] ¶¶ 22, 123.1 She was the only black employee on her floor. Id.

at ¶ 41. From the start, Doyle experienced serious conflict with another

administrative assistant, Elizabeth Jannush, who was white. Id. at ¶¶ 16, 19.

Jannush described herself as senior managing director David Kucera’s “right-hand

man” and made Doyle’s work environment difficult. Id. at ¶¶ 15, 42. Jannush told

Doyle not to socialize or take lunch breaks and provided conflicting job instructions.




1   Bracketed numbers refer to entries on the district court docket.
                                                2
Id. at ¶¶ 26, 28. Jannush also tracked Doyle’s whereabouts, including her bathroom

and copier use. Id. at ¶¶ 48, 66, 76.

       To Doyle’s face, Jannush called Doyle a “damn ape,” a “token” hire, and said

“your people love watermelon.” Id. at ¶¶ 35, 38, 40. Behind her back, Jannush

complained about Doyle’s physical therapy visits (due to a recent car accident) and

made fun of Doyle’s weight. Id. at ¶¶ 29, 31, 33, 36, 37, 55–56. At meetings, Jannush

and her friends sat far away from Doyle to isolate her. Id. at ¶ 80. Jannush also

misreported fraud on Doyle’s expense accounts, causing additional difficulties for

Doyle. Id. at ¶¶ 78–79.

       Early on, Doyle reported some, but not all, of Jannush’s conduct. Kevin

Gibbons, Doyle’s supervisor and a managing director, told Doyle to ignore Jannush’s

comments about physical therapy and her meddlesome behavior. Id. at ¶¶ 32, 50. At

some point in July, Doyle emailed Kucera about Jannush’s behavior. Id. at ¶ 51.

Jannush saw the email and yelled at Doyle, characterizing her as an angry black

woman. Id. at ¶ 52–53. Kucera never responded to Doyle’s email, but in late July,

Doyle learned that she, Jannush, Kucera, and Gibbons were scheduled to attend a

meeting with a human resources representative in late August. Id. at ¶¶ 54, 59. At

the August meeting, Jannush admitted to bullying and harassing Doyle. Id. at ¶ 60.

After the meeting, Jannush received an email instructing her to stop her behavior.

Id. at ¶ 61.

       At some point in August, Doyle attended a training session in Virginia, during

which she learned that Jannush had been complaining to others about Doyle



                                          3
receiving “special treatment.” Id. at ¶ 73. Gibbons again told Doyle to ignore

Jannush’s comments. Id. at ¶¶ 74–75.

      In early October, Doyle reported to Gibbons that there had been no change in

Jannush’s behavior. Id. at ¶ 82. Gibbons responded that the company took

harassment and bullying very seriously. Id. at ¶ 83. Doyle also learned that Kucera

and the human resources department wanted Doyle to receive the same email that

had been sent to Jannush about behavior. Id. at ¶ 84. Doyle, however, did not

understand why she was also being reprimanded. ¶¶ 85–86. She contacted, among

others, a Capital One associate relations representative to discuss the matter. Id. A

few days later, the associate relations representative told Doyle that her inquiry was

being investigated. Id. at ¶¶ 87–88.

      Over the next few weeks, Doyle’s work environment failed to improve, and in

late October, Doyle filed charges with the Equal Employment Opportunity

Commission. Id. at ¶ 92. A few days later, Gibbons met with Doyle over lunch to

discuss harassment and bullying. Id. at ¶ 93. Gibbons also rescheduled the weekly

team meeting to take place after his lunch with Doyle, so that he could address the

issues with the entire group, including Jannush. Id. at ¶¶ 94–95.

      Gibbons’s lunch with Doyle ran longer than expected, and the rescheduled

team meeting was almost done by the time they returned. Id. at ¶ 96. Gibbons needed

to make a phone call, so he told Doyle to tell the group to wait and that he would be

right there. Id. ¶¶ 97–99. While waiting for Gibbons in the conference room, events

spiraled out of control.



                                          4
       Jannush and her colleagues started complaining about Doyle receiving special

treatment. Id. at ¶ 101. Doyle decided to record their conversation, and at some point,

told them that she was recording. Id. at ¶¶ 102–103. Jannush yelled, “Are you crazy?!

You must be out of your fucking mind!” and put her knee on the table, as if she was

going to lunge at Doyle. Id. at ¶¶ 104–105. Doyle left in tears and reported Jannush’s

conduct to Gibbons. Id. at ¶¶ 105–107. Gibbons told Doyle that he would be with her

right after his call finished and to get a cup of coffee in the meantime. Id. at ¶ 108.

       Doyle then decided to call the police. Id. at ¶¶ 109–111. Doyle told Jannush

that the police were coming, and Jannush, at the direction of another colleague, left

work. Id. at ¶¶ 111–112. Two days later, Doyle called the police again when she saw

Jannush in the building. Id. at ¶ 114. Security and the same colleague stopped the

police from entering the office to arrest Jannush. Id. at ¶¶ 115–118. That evening, a

human resources representative called Doyle to say that Doyle was being placed on

paid leave while the company investigated this second incident. Id. at ¶¶ 119–120.

Approximately one month later, a human resources representative called Doyle again

to say that Doyle was being terminated for unprofessional behavior and material

misrepresentation. Id. at ¶ 123.

III.   Analysis

       At issue in the defendants’ motions to dismiss are Doyle’s claims against the

individual defendants under Title VII and § 1981, her intentional infliction of

emotional distress claim against all the defendants, and whether the Illinois Human




                                           5
Rights Act and Illinois Workers’ Compensation Act bar Doyle’s tort claims against

Capital One.

      A.       Title VII Claims Against Kucera, Gibbons, and Jannush

      Individuals cannot be personally sued under Title VII. Williams v. Banning,

72 F.3d 552 (7th Cir. 1995); Nischan v. Stratosphere Quality, LLC, 865 F.3d 922, 930

(7th Cir. 2017) (there is no individual liability under Title VII). Doyle’s claims against

Kucera, Gibbons, and Jannush under Title VII are dismissed with prejudice.

      B.       Section 1981 Claims Against Kucera, Gibbons, and Jannush

      Unlike Title VII, § 1981 of the Civil Rights Act of 1866 permits individual

liability if the individual employee participated in the illegal act. Musikiwamba v.

ESSI, Inc., 760 F.2d 740, 753–54 (7th Cir. 1985); Smith v. Bray, 681 F.3d 888, 896

(7th Cir. 2012), overruled on other grounds by Ortiz v. Werner Enterprises, Inc., 834

F.3d 760 (7th Cir. 2016). To allege individual participation, a plaintiff can show that

the employee:

          Personally discriminated against the plaintiff or aided in the unlawful

           discrimination. Musikiwamba, 760 F.2d at 754.

          Acted with deliberate or reckless indifference—like intentionally turning a

           “blind eye”—to the illegal acts. Nanda v. Moss, 412 F.3d 836, 842–43 (7th

           Cir. 2005). While Nanda is about individual liability under § 1983, the same

           standard applies to § 1981. See Smith, 681 F.3d at 899 (“As with § 1981,

           individual liability under § 1983 is appropriate where the individual




                                            6
          defendant caused or participated in a constitutional deprivation.”) (internal

          quotation and citations omitted).

         Acted with discriminatory intent, which caused a decision-maker to take an

          adverse action against the plaintiff. Id. Irrespective of the decision-maker’s

          intent, the subordinate employee can be sued in her personal capacity. Id.

             1.     Kucera’s and Gibbon’s Participation in Racial Harassment and
                    Racial Discrimination

      Doyle alleges that Kucera and Gibbons became “personally involved” in the

illegal conduct due to their “willful and deliberate inaction in the face of multiple

complaints” and by “placing value in Jannush.” [31] at 6. The supporting allegations,

however, do not plausibly suggest that Gibbons or Kucera acted with deliberate or

reckless indifference, as is required to impose individual liability.

      Here, against Kucera, the only act of inaction Doyle alleges is that Kucera did

not respond to one email. [1] ¶ 54. This fact alone does not plausibly suggest

deliberate indifference.

      Doyle alleges more facts of inaction against Gibbons. But it is not reasonable

to infer that Gibbons knew or should have understood that Jannush was mistreating

Doyle because she was black. Telling Doyle to ignore Jannush’s complaints about

Doyle leaving work to attend physical therapy or Doyle receiving special treatment,

[1] ¶¶ 32, 75, does not suggest that Gibbons was indifferent (let alone deliberately or

recklessly) to race-based misconduct. While telling Doyle to again ignore Jannush’s

practice of tracking, and possibly stalking, Doyle’s bathroom and copier visits, [1]

¶¶ 50, 76, seems irresponsible, Doyle does not allege that Gibbons ever knew about

                                           7
Jannush’s racial insults, which would have put Gibbons on notice of racially

motivated misconduct. Thus, unlike the plaintiff in Nanda, 412 F.3d at 843, who

alleged that the school dean ignored information specifically about sex-based

discrimination, Doyle’s allegations against Gibbons require too much speculation to

reasonably infer that Gibbons purposefully ignored complaints of race-based

misconduct.

      Furthermore, Doyle alleges facts that weaken her own argument. In August

2018, both Kucera and Gibbons attended a meeting about Jannush’s behavior, after

which Jannush received an email reprimanding her about her conduct. [1] ¶¶ 59, 61.

That October, Gibbons told Doyle that the company takes harassment and bullying

very seriously. [1] ¶ 83. In late October, after discussing harassment and bullying

with Doyle, Gibbons rescheduled the team meeting in order to address the issues with

everyone. [1] ¶¶ 94–96. These allegations suggest that Kucera and Gibbons did not

turn a “blind eye” to Doyle’s complaints.

      Doyle also alleges that Kucera and Gibbons deliberately ignored Jannush’s

conduct because Jannush was invaluable to them, so much so that they both

“acquiesced” to Doyle’s termination. [31] at 6. The only fact supporting this allegation

is Jannush’s statement that she was “Dave’s right-hand man.” [1] ¶ 42. This boast,

alone, is not enough to suggest that Jannush, an administrative assistant, was so

indispensable that Kucera and Gibbons deliberately ignored Jannush’s racism and

terminated Doyle at Jannush’s request.




                                            8
      The complaint fails to allege that Kucera and Gibbons acted with such

“deliberate and reckless indifference” to have personally participated in unlawful

racial harassment and discrimination. Counts I and II against them are dismissed

without prejudice.

             2.      Jannush’s Participation in Racial Discrimination

      To claim that Jannush, a subordinate employee, personally participated in

racial discrimination, Doyle needs to show that Jannush’s racially motivated conduct

caused Doyle to suffer an adverse employment action. Smith, 681 F.3d at 899. Here,

Doyle alleges that Jannush’s outburst at the conference room table “launched the

inquiry into [Doyle’s] behavior,” which led to Doyle’s termination. [31] at 9. This fact,

however, is insufficient to state a claim.

      Jannush’s outburst may have launched the chain of events that led to Doyle’s

termination, and Jannush’s comments suggest race-based hostility. But the

complaint cannot be read to suggest that Jannush caused a decision-maker to

terminate Doyle. In Smith, a human resources manager substantially involved in the

termination decision was individually liable for a § 1981 violation under the cat’s paw

theory. 681 F.3d at 900. Here, Doyle states that Jannush was an “administrative

assistant” and that Jannush considered herself Kucera’s “right-hand man.” [1] ¶¶ 16,

42. These two factual allegations do not plausibly suggest that Jannush had a

sufficient level of involvement to hold her responsible for the adverse employment

action.

      Count II against Jannush is dismissed without prejudice.



                                             9
      C.     Intentional Infliction       of    Emotional     Distress    Against    All
             Defendants

      Capital One, Kucera, Gibbons, and Jannush all move to dismiss Doyle’s

intentional infliction of emotional distress claim.

      Under Illinois law, Doyle must allege that: 1) the conduct was extreme and

outrageous; 2) the defendant intended to cause, or knew that there was a high

probability of, the severe emotional distress; and 3) the defendant’s conduct in fact

caused the severe emotional distress. Honaker v. Smith, 256 F.3d 477, 490 (7th Cir.

2001), citing McGrath v. Fahey, 126 Ill. 2d 78 (1988), citing the Restatement (Second)

of Torts § 46 (1965).

      “Extreme and outrageous” conduct is a legal standard, not a moral one. It does

not cover “[m]ere insults, indignities, threats, annoyances, petty oppressions or

trivialities.” Id. And it is harder to show in employment contexts. See e.g. Richards v.

U.S. Steel, 869 F.3d 557, 567 (7th Cir. 2017) (“Liability for emotional distress, as a

common-law tort, is even more constrained in the employment context.”) Everyday

job stresses—like personality conflicts, disciplinary matters, job performance issues,

transfers, and terminations—while distressful, do not amount to unlawful conduct

because otherwise nearly every employee could sue her employer. See Schroeder v.

RGIS, Inc., 2013 IL App (1st) 122483, ¶ 27; Lundy v. City of Calumet City, 209

Ill.App.3d 790, 793–94 (1st Dist. 1991); Pratt v. Caterpillar Tractor Co., 149 Ill.App.3d

588, 591 (3rd Dist. 1986); Heying v. Simonaitis, 126 Ill.App.3d 157, 166 (1st Dist.

1984). “Extreme and outrageous” conduct can occur when an employer abuses its

power over an employee or coerces her to engage in illegal conduct. See McGrath, 126

                                           10
Ill.2d at 86–89; Milton v. Illinois Bell Telephone Co., 101 Ill.App.3d 75, 80–81 (1st

Dist. 1981); Graham v. Commonwealth Edison Co., 318 Ill.App.3d 736, 747 (1st Dist.

2000).

               1.    The Conduct of Kucera, Gibbons, and Capital One

         Kucera’s, Gibbons’s, and Capital One’s alleged inaction does not amount to

“extreme and outrageous” conduct. In Welsh v. Commonwealth Edison Co., for

example, the plaintiffs alleged that they were “demoted, transferred, forced to

perform ‘demeaning’ and ‘humiliating’ tasks, harassed, intimidated, and threatened

with termination.” 306 Ill.App.3d 148, 154 (1st Dist. 1999). These tactics, however,

did not amount to an abuse of employer power. Id. at 154–55.

         Here, Doyle alleges that Kuerca did not respond to one email and attended a

meeting about Jannush’s conduct. [1] ¶¶ 54, 59. She alleges that Gibbons told her to

ignore Jannush, met with her multiple times but failed to sufficiently fix the problem,

and made her wait (briefly) to discuss the assault. [1] ¶¶ 32, 50, 59, 61, 75, 83–84,

95–96, 108. Against Capital One, Doyle alleges that a human resources

representative attended a meeting in August, after which Jannush received a

reprimand; that human resources wanted Doyle to receive the same email; that an

associate relations representative met with Doyle in October and said that Jannush’s

conduct was being investigated; that security stopped the police from entering the

office; and that the company investigated Jannush’s outburst. [1] ¶¶ 59–61, 84, 87–




                                          11
88, 115, 118–119. Doyle’s allegations fail to show any abuse of power or unlawful

coercion.2

      Doyle also alleges that the act of terminating her constitutes “extreme and

outrageous” conduct. [1] ¶ 181–182. However, “[s]ettled Illinois law holds that the

discharge of an employee at will is within an employer’s right and does not constitute

the extreme and outrageous conduct which is required to maintain a cause of action.”

Pratt, 149 Ill.App.3d at 591 (internal citations omitted).

      A final point about Doyle’s claim against these three defendants. Doyle states

that they were “negligent in hiring, supervising and retaining” Jannush and other

subordinate employees. [1] ¶ 184. These allegations are separate causes of action

under a negligence theory, Doe v. Coe, 2019 IL 123521, ¶ 33 (not released yet), not an

intentional tort claim. See also Giraldi v. Lamson, 205 Ill.App.3d 1025 (1st Dist. 1990)

(inaction, such as a failure to investigate, and allegations of negligent hiring and

supervision, failed to state a claim for intentional infliction of emotional distress).

      Count IV against Kucera, Gibbons, and Capital One is dismissed without

prejudice. If Doyle intended to bring a separate claim for negligent hiring, she should

clarify her theories in an amended complaint.

             2.     Jannush’s Conduct

      Jannush’s workplace conduct is not “extreme and outrageous” under Illinois

law. In Harris v. First Federal, the plaintiff, a bank branch manager, reported a



2 See also Richards, 869 F.3d at 568 (“Although none of these instances are a credit to a
respectful workplace, none of them, either alone or in combination, amount to ‘extreme and
outrageous’ misconduct under Illinois law.”).
                                           12
potential crime at work. 129 Ill.App.3d 978, 979 (1st Dist. 1984). After that, among

many other negative consequences, the plaintiff was demoted, relocated, constantly

berated and criticized, admonished for taking lunch breaks, and given contradictory

job instructions. Id. at 979–80. Her coworkers were instructed to follow and monitor

her, not answer questions, and isolate her socially. Id. The conduct was not

“laudable,” but because the employer was not coercing the plaintiff to engage in illegal

conduct, the court concluded that the plaintiff failed to state a claim for intentional

infliction of emotional distress. Id. at 982.

       Doyle alleges similar embarrassing and humiliating mistreatment. Jannush

told Doyle not to take lunch breaks, provided contradictory job instructions,

complained about Doyle attending physical therapy and receiving special treatment,

made insensitive jokes about Doyle’s food and weight, insulted Doyle by calling her a

“damn ape” and a “token,” tracked Doyle’s attendance, stalked Doyle to the bathroom

and copier, painted Doyle as an angry black woman, admitted to bullying and

harassing Doyle, reported fraud on Doyle’s company accounts, badmouthed Doyle to

colleagues, and responded to Doyle in a fit of rage after learning that Doyle had been

recording her. [1] ¶¶ 26, 28, 31, 33–36, 38, 40, 48, 53, 55, 58, 60, 64, 66, 73, 76, 78,

104.

       While Doyle alleges uncivil acts like the plaintiff in Harris, and includes

allegations of racial animus, Doyle’s claim is weaker because the actions here were

taken by a coworker, not supervisors. See Heying, 126 Ill.App.3d at 159–65

(“personality conflicts” in the workplace, including “heated” ones, do not rise to the



                                            13
level of “extreme and outrageous” conduct); Richards, 869 F.3d at 567–68, supra note

4; see also Bannon v. Univ. of Chicago, 503 F.3d 623, 626, 630 (7th Cir. 2007)

(supervisor’s use of racial slurs did not amount to extreme and outrageous conduct).

Drawing all reasonable inferences in Doyle’s favor, the racist and disruptive actions

of Doyle’s coworker do not amount to the intentional infliction of emotional distress.

       Count IV against Jannush is dismissed without prejudice.3

       D.     Capital One’s Preemption Arguments and Doyle’s Tort Claims

       Capital One argues that two Illinois statues preempt Doyle’s tort claims.

              1.     Illinois Human Rights Act

       Because Doyle fails to state a claim for intentional infliction of emotional

distress, I need not rule on whether the Illinois Human Rights Act preempts her

claim. However, because Doyle may amend her complaint, the preemption issue

merits some discussion.

       If Doyle’s intentional tort claim “is inextricably linked to a civil rights violation

such that there is no independent basis for the action apart from the [IHRA],” then

the Illinois Human Rights Commission has exclusive jurisdiction over the claim.

Maksimovic v. Tsogalis, 177 Ill.2d 511, 517 (1997). While Doyle alleges that she

suffered from both non-racial and racial misconduct, she relies only on race-based

misconduct in her response to Capital One’s motion to dismiss, [22] at 4–5, suggesting

that her tort claim is rooted in a civil rights claim. See also Nischan, 865 F.3d at 934



3Because Doyle fails to allege “extreme and outrageous” conduct, I do not reach the question
of whether Doyle alleges the other necessary elements of an intentional infliction of emotional
distress claim.
                                              14
(“Because the facts supporting Nischan’s tort claim are identical to those supporting

her IHRA claim, the two claims are inextricably linked.”). Doyle would need to show

more to avoid preemption.

             2.    Illinois Workers’ Compensation Act

      Capital One argues that the Illinois Workers’ Compensation Act preempts both

Doyle’s intentional infliction of emotional distress and assault claims. I need only

address Doyle’s remaining assault claim.

      The IWCA protects workers for accidental injuries while on the job by

automatically making the employer financially responsible; in return, the Act

prohibits employees from suing the employer under common law. Meerbrey v.

Marshall Field & Co., 139 Ill.2d 455, 462 (1990). One exception (of four) to this rule

is when the injury is not accidental, meaning the employer directed or expressly

authorized the conduct, or the employer’s alter ego intentionally injured the

employee. Id. at 463.

      Doyle argues that Capital One “authorized” Jannush’s assault because

Gibbons suggested Doyle get a cup of coffee instead of addressing her concern

immediately, and because another colleague and building security prevented police

officers from entering the building to arrest Jannush. [22] at 10–11. Doyle’s argument

relies on the theory that “management’s knowledge coupled with lack of follow-up

action is equivalent to express authorization of injurious conduct.” McPherson v. City

of Waukegan, 379 F.3d 430, 443 (7th Cir. 2004), citing Thomas v. Habitat Co., 213

F.Supp.2d 887, 892 (N.D.Ill. 2002). In McPherson, after hearing a sex-based



                                           15
discrimination complaint, the employer punished the perpetrator that same day.

McPherson, 379 F.3d at 435–36. Because the employer “took action immediately” and

“could not have known any earlier” that the perpetrator posed a risk, the employer

did not authorize the plaintiff’s injury. Id. at 443.

      The allegations in Doyle’s case are similar enough to warrant the same

conclusion. Two days after the alleged assault, a human resources representative told

Doyle that the incident was being investigated. [1] ¶ 119. While Capital One’s

response was not as instantaneous as in McPherson, it was still prompt and shows

“follow-up action.” Additionally, there is no suggestion that Capital One had notice of

Jannush’s potential reaction to Doyle’s unauthorized act of recording. See also

Nischan, 865 F.3d at 934 (“Although Stratosphere might have known about Nischan’s

harassment, that’s a far cry from saying that Stratosphere commanded the abuse.”)

      Generally, when applying state law, a federal court must follow that state’s

supreme court’s decisions, or in the absence of any relevant rulings, treat that state’s

appellate court decisions as authoritative. See e.g. Rekhi v. Wildwood Indus., Inc., 61

F.3d 1313, 1319 (7th Cir. 1995). According to the Illinois Supreme Court, to show

employer authorization, the plaintiff must allege that the employer directed,

encouraged, or committed the intentional tort. Collier v. Wagner Castings Co., 81

Ill.2d 229, 239 (1980), cited by Meerbrey, 139 Ill.2d at 465. Furthermore, Illinois

appellate courts have articulated a “specific intent” standard to show authorization,

meaning that the employer must have a specific intent to injure the employee. See

e.g. Copass v. Illinois Power Co., 211 Ill.App.3d 205, 214 (4th Dist. 1991)(“To be



                                            16
sufficient to state a claim of employer complicity in a co-employee’s intentional tort,

a complaint must allege that the employer either ‘committed, commanded or

expressly authorized’ the intentional tort”)(internal citations omitted); Mayfield v.

ACME Barrel Co., 258 Ill.App.3d 32, 35 (1st Dist. 1994); Garland v. Morgan Stanley

& Co., 2013 IL App (1st) 112121, ¶ 29.

      No allegations suggest that Capital One specifically intended Jannush’s

reaction in response to Doyle’s admission that she was recording Jannush. Even

under the standard as cited in McPherson, Gibbons’s knowledge of a one-time assault,

followed by an investigation, does not suggest “complicity in a co-employee’s

intentional tort” in the same way that management’s knowledge of repeated

misconduct and subsequent lack of action would.

      Because Capital One did not expressly authorize Jannush’s conduct, the injury

was accidental, and the IWCA precludes Doyle’s assault claim. Count V against

Capital One is dismissed without prejudice.

IV.   Conclusion

      The defendants’ motions to dismiss, [12] and [25], are granted. Counts I and II

under Title VII are dismissed against the individual defendants with prejudice. The

remaining counts at issue are dismissed without prejudice.



ENTER:

                                               ___________________________
                                               Manish S. Shah
                                               United States District Judge
Date: September 30, 2019

                                          17
